Case 1:12-cv-01025-AMD-PK Document 270 Filed 12/23/19 Page 1 of 5 PageID #: 19221




      UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK
                                                          --------------x

      RICARDO BENITEZ,
                                                                             STIPULATION
                                                             Plaintiff,      REGARDING MONELL
                                                                             DISCOVERY
                                 -against-
                                                                             t7-cv-3827 (SJXSJB)
      CITY OF NEW YORK, et al.,

                                                          Defendants.

                                                                    -----x

      KAREEM BELLAMY,

                                                             Plaintiff,

                                 -against-
                                                                             t2-cv-t02s (AMD)(PK)
      CITY OF NEW YORK, et al.,

                                                          Defendants.


                                                        ---------------x

      RHIAN TAYLOR,

                                                               Plaintift t8-CV-5500g\6XST)
                                 -against-

      CITY OF NEW YORK, et al,

                                                           Defendants.


               WHEREAS, on October B, 2079, the counsel for all parties in the matters entitled

      Benilez y.The- C-ity of New York, et al." Bellamv v. City ef New York. ot al., and, Taylor v. The
                                                T
     Clity   ol New York. et al (hereinafter   referred to as "the cases") which are all pending in the

     United States.bistrict Court for the Eastem District of New York, have agreed; and

               WHEREAS, no party will be prejudiced by this agreement, and
Case 1:12-cv-01025-AMD-PK Document 270 Filed 12/23/19 Page 2 of 5 PageID #: 19222




              WHEREAS, good cause exists for the Courtos endorsement of this agreement in

      accordance   with Rule I of the Federal Rules of Civil Procedure;

              NOW, THEREFORE,              IT IS HEREBY       STIPULATED AND AGREED, bY ANd

      between the undersigned, as follows:

         l.   Counsel for the cases shall be entitled to share discovery related solely to Monell claims

              between the cases.     All   Counsel agree that such discovery shall be govemed by the

              confidentiality stipulations at place in each case,

         2.   By agreeing to share document discovery, defendants are not conceding the relevancy or

              admissibility of any document in each specific case, and defendants reserve their right to

              object to the relevancy or admissibility of any of these documents at the time of summary

              judgment, trial or otherwise.

         3.   Despite the sharing referenced in Paragraph    l, all disputes will   remain before the judge in

              which case the dispute originally arose. Counsel agree that               if   an issue has   been


              definitively resolved in ons case, it will apply to all cases. However, nothing in this

              agreement precludes    a party from presenting to an appropriate judge an argument            that

              such issue is not definitively resolved or that the facts or the claims in a parlicular case

              distinguish the ruling made in another case.

         4.   Unless otherwise ordered, the parties agree that the limitations placed on discovery

              related to the matter Peo$lg v,.Be.di by Judge Kuo       will   apply to the cases. Ilowever,

              nothing in this agreement precludes a party from presenting to an appropriate judge an

              argument that such issue is not definitively resolved or that the facts or the claims in         a


              particular case distinguish the ruling made by Judge Kuo.
Case 1:12-cv-01025-AMD-PK Document 270 Filed 12/23/19 Page 3 of 5 PageID #: 19223




        5.   Depositions for witnesses related to the cases' Monell claims            will be consolidated   and

             available for use in all cases.

        6.   Monell depositions for the individuals identified in paragraph 7 will occur as follows:

                 a.   Phase     l:    Generally   will   cover Queens District Attorney's Office policies,

                      practices, customs, training, discipline, and supervision, including the handling       of

                      individual cases of alleged misconduct, in effect or occurring from 2000-present.

                      Disputes during these depositions, which shall include the complete deposition          of

                      Deborah Pomodore,         will be directed to Judge Bulsara. This phase will            be

                      completed on or before November 30, 2019, unless otherwise ordered by the

                      Court or agreed to by the parties.

                b.    Phase     2:   Will concentrate on the same subject matter as Stage 1 except it will

                      generally focus on the pre-2000 time period and witness protection. Disputes

                      during these depositions will be directed to Judge Kuo.

        7.   Mpnell depositions will follow the below constraints:

                a.    No single day will last longer than 7 hours unless agreed to by all the parties;

                b.    The parlies have agreed to the following overall time-limits for each witness in

                      total:

                           i.   Ryan: l6 hours to be taken at the Queens District Attorney Office

                          ii.   Masters:   l4 hours to be taken at noticed location

                         iii.   Duddy: l2 hours to be taken at noticed location

                         iv. Castellano:     12 hours to be taken at noticed location

                          v.    Pomodore: 7 hours to be taken at noticed location (during Phase 1);
Case 1:12-cv-01025-AMD-PK Document 270 Filed 12/23/19 Page 4 of 5 PageID #: 19224




              c.   Plaintiffs may divide up their total time as they see fit during the Phase 1 and

                   Phase   2   depositions, except that the Pomodore deposition         will be completed
                   during Phase    L   Whatever time is remaining after the completion of Phase         I will

                   eany ovsr to Phase 2.

              d.   Counsel     for   plaintiffs   will   provide defense counsel       with appropriately
                   personalized, good faith notice       of the subject matter to be covered by          each


                   deposition mentioned in Paragraph 5 m-fv,-e,Sk$ prior to the occurrence of such

                   depositions. Plaintiffs may supplement this notice as reasonably appropriate in

                   light of further discovery, depositions, and preparation for such deposition, and

                   may ask reasonable follow-up questions during each deposition.              If   Plaintiffs

                   anticipate asking questions that go outside the time periods set forth in Paragraph

                   6 above, they will to the extent reasonably feasible give such prior notice. This

                   provision is not intended to provide defendants with any right, in addition to that

                   which they may already have under applicable rules goveming depositions, to

                   preclude or to have the witness refuse to respond to any question that Plaintiffs

                   ask during such deposition.      It is in the interest of all parties that the defense   be

                   given rcasonable notice so that its witnesses can adequately prepare and give

                   meaningful answers to the questions posed at the depositions, and plaintiffs will

                   endeavor in good faith to provide such noticc.
Case 1:12-cv-01025-AMD-PK Document 270 Filed 12/23/19 Page 5 of 5 PageID #: 19225




      JOEL RUDIN                            JAMES E. JOHNSON
      Law Office of Joel B. Rudin, P.C      Corporation Counsel of the
                                              City of New York
                                            At t e rney-fo r D efe ndant s
      New York, NY 10019                    100 Church Street, 3rd F loor
      Qt2)752-7600                          New York, New York 10007
                                            (212)3s6-3s38


      By:
                         Esq.
                       all Pliiintffi       Senior Counsel

                                            SO ORDERED.}


                                            Peggy Kuo
                                            HON. PEGGY KUO
      Dated: New York, New York             UNITED STATES MAGISTRATE JUDGE
             November 5 2019
